                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


LASHONDA ROCHELLE NEAL,                         )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )      Civil No.: 1:18cv00214-JMV
                                                )
COMMISSIONER OF                                 )
SOCIAL SECURITY,                                )
                                                )
                 Defendant.                     )


                        ORDER ON PETITION FOR ATTORNEY FEES


          Before the Court are Plaintiff’s motion [24] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [25].         For the

reasons that follow, the motion is granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [22] dated

January 8, 2020, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks $5,613.30 in fees for attorney work before this Court and $50.29 in travel

expenses on the grounds that Plaintiff was the prevailing party and the Commissioner’s position

was not “substantially justified.” The Commissioner does not oppose the requested award.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
       That the Commissioner shall promptly pay to Plaintiff $5,613.30 in attorney fees and

$50.29 in travel expenses for the benefit of her counsel.

       This 10th day of March, 2020.

                                                                /s/ Jane M. Virden
                                                                U. S. MAGISTRATE JUDGE




                                               2
